ERVIN, Judge.
In this appeal from a final judgment of dissolution of marriage, the former husband raises two issues: (1) The trial court erred in awarding the wife permanent alimony in that the award exceeded the husband’s ability to pay and the wife did not testify as to her need for alimony. (2) The trial court erred in awarding the wife a sum equal to 40 percent of the husband’s gross military retirement pay. We conclude the first issue is without merit and affirm. As to the second issue raised, the wife concedes error, replying that the Uniform Services Former Spouses’ Protection Act (10 U.S.C. § 1408) permits the states to make an equitable distribution of the “disposable retirement pay” of the member as defined in the Act. (e.s.)
Accordingly, on remand the trial court is directed to limit the award of retirement pay to a portion of the appellant’s disposable retirement pay as provided in 10 U.S.C. § 1408.
AFFIRMED in part, REVERSED in part and remanded for further consistent proceedings.
BOOTH and WENTWORTH, JJ., concur.